Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention features: memory device, comprising: a command interface configured to receive write commands from a host device; an input-output interface configured to receive a data strobe from the host device; and internal write circuitry configured to; launch an internal write signal a number of clock cycles prior to a column address strobe write latency (CWL) based at least in part on the write commands.

Related prior art include:
US 10,360,951 (Penney et al) teaching  internal write adjust for a memory device with a data strobe (DQS) signal received at a memory device where DQS signal is shifted in a negative direction relative to a clock of the memory device to cause a fail point of a flip flop of the memory device.
US 9,432,179 (Stott et al) teaching signaling system with adaptive timing calibration, the signaling system including a first integrated circuit (IC) chip to receive a data signal and a strobe signal, the first IC including circuitry to sample the data signal at times indicated by the strobe signal to generate phase error information.

K. Lee et al., "A 1.5-V 3.2 Gb/s/pin Graphic DDR4 SDRAM With Dual-Clock System, Four-Phase Input Strobing, and Low-Jitter Fully Analog DLL," in IEEE Journal of Solid-State Circuits, vol. 42, no. 11, pp. 2369-2377, Nov. 2007.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136